IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT KNOXVILLE                  FILED
                                 JUNE 1997 SESSION
                                                                        May 27, 1998

                                                                  Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk

STATE OF TENNESSEE,                       )
                                          )       C.C.A. NO. 03C01-9610-CR-00369
              Appellee,                   )
                                          )       BRADLEY COUNTY
VS.                                       )
                                          )       HON. MAYO L. MASHBURN,
DONALD RAY SHIRLEY,                       )       JUDGE
                                          )
              Appellant.                  )       (Aggravated Robbery)



                CONCURRING IN PART AND DISSENTING IN PART



              I respectfully dissent from the majority’s modification of the defendant’s

sentence for the robbery at the Take Two Video store. Because I believe the enhancing

factors support the maximum prison term for this robbery, I would affirm its sentence in

this regard. I concur in all other aspects of the majority’s opinion.



                                                  _______________________________
                                                  JOHN H. PEAY, Judge